Ron. Paul T. Bolt
County Attorney
Travis C ourity
Auetln, Texas
Dear Sir:
                              opinion No. 0 -1474
                              Re: Whether certain real
                                   property owned and used
                                   exclusively by Seton
                                   Inflmary   of Austin,
                                   lbxas, is exempt from
                                   Taxation under the laws
                                   of this State.
           We are in receipt of your letter In which you.
 rem*-Tstan opinion of this 'Department as to vhether Certain
 property~owi63 by Seton IhfX:rmarg"ls'ex6mptfrom taxation
under the lavs'of thla"State: The'facta appear tb be.'that
 tihouse is located'on~the grounds ~ofSeton Infirmary vhlch
 was fokmerly used as's nurses' home. During the l&at sev-
 era1 years this property was used as a-home for the caretaker
 of the premises of Seton Infllmary. It seems that Seton
 InfiXXIargreceives po rent from the caretake~rbut just fur-
 nishes the house to him as a home free.
          An examlnatlon'of the facts reveals that the oper-
ations of Seton Infirmary bring It within the classlficatlon
n* a tax exempt hospital as set out by the Commission of Ap-
peals of Texaa, Section A, in the case of Santa Rosa Infirm-
ary vs. Citg~ of San Antonio, 259 S.W. 926. We do not set
out the facts relating to the operation of Seton Infirmary
since they are practically Identical with thoae of Santa
Rosa InfLrmarg as set forth in that case. That is the leadfng
case explaining which hospitals are exempt from taxation in
thFs State. This exemption la based upon Article 8, Sec-
tion 2 of our Constltutlon which reads in part as follows:
          "The Legislature may, by general laws, exempt
from taxation public property used for publFc purposes;...'
          The exemption Is also based upon Article 7150,
Section 7 of the Revised Civil Statutes of Texas, which &ads
.   -




        Ron. Paul.T. Holt, Page 2. (O-1474)


        as   fOl:GWS:

                  "All buildings belonging to Institutions of
        purely public charity, together with the lands belonging
        to and occupied by such institutions not leased or other-
        wise used with a view to profit, unless such rents and pr-c-
        fits and all moneys and credits are appropriated by such
        institutions solely to suataln such institutIona and for the
        benefit of the sick and disabled members and their families
        and the burial of the same, or for the maintenance of per-
        sons when unable to provide for themselves, whether such
        persons are members of such Institutions or not.   An inetl-
        tution of purely public charity under this article is one
        whLch disperses Its aid to its members and others in slck-
        ness or dls+ess, or at death, without regard to poverty
        or riches of l"he recipient, also when the funds, property and
        assets of such institutions are placed and bound by its laws
        to relieve, aid and administer In any way to the relief of
        its members when in want, sickness and distress, and provide
        homes for its helpless and dependent members and to educate
        and maintain the orphans of Its deceased members or other
        persons."
                  In discussing the above exemption the court in
        the San Antonio case stated a8 follows:
                   "There is no claim here that any part of the hos-
        pital bul.idrngwas leased out Fn the ordinary sense, hut
        it is insisted that, because the major par% of the yooms ic
        the hospital xzw used to take care of pay patients, and
        because surgeons, not themselves engaged whoZ~1.yin a charlt-
        able.,work,were permltted to use theoperatlng rooms for ce?-
        taln fixed charges imposed up>n their patrons able to p.59,
        a~n3because n certain ward was devoted %o the charltsble
        work of S+. Luke's Clinic, and because the dlspensszy n?
        small drug store in the building sold drugs tc its pay
        patients for a profit, the use of the property by the SLsters
        of CharLty became thereby nonexclusive by them, and also
        .deprived the organization of its characteristic as a pureig
        public charity. The Constitution does not In terms require
        a charitable inetltutlon, If it may claim exemption f?l'om
        taxation, to use Its buildlngs exclusively  TcI-charitable
        purposes, as it does require in the case of educational
        institutions that they be used exclusively To? educational
        purposes, but the -equirement is only that the Yuildlngs
        be useo by the chal-itableInstltutlon, as herttofore
        pointed out.”
Hon. Paul T. Rolt, Page 3. (O-1474)


          This case sets up two requlrememts for the exemp-
tion from taxation of property of such a dharltable lnstltu-
Mon.   One, the property must be owned by the organlzRt.+mrl
claiming the exemption; two, the property must bc exclusively
used by said organization. The faots in your case show
that Seton Infirmary owns the property and the only question
Is whether or not the property which ia furnished to the care-
taker of the premises as a home, is being exclusively used
by the organization. It is the opLnFon of this Department
that It Is so being used.
          We think it no more than reasonable that a hos-
pital of the size of Seton Infirmary should have a'care-
taker and overseer Who resides on the premises to see that
the same are not dlsurbcd and are kept in good condition.
S&ton Infirmary charges the caretaker with no rent for the
use'of the property. Of necessity, the use bf the hom&,waa
considered as part of the caretakers compensation. What
ever savings come from having this property for the use of
the caretaker results to Seton Infirmary itself.
          If is the opinion of this Department, therefore,
that this proptrty of Seton Inflnnary vhich'is used as a
home for the caretaker on the premises Is tax exempt.
                              Yours very truly,
                              ATTORNEY QENERAL OF TEXAS


                              By: /a/ Billy Goldberg
                                      Billy @oldberg
                                           Assistant

Bff:pbp -dhs
APPROVED NOVEMBER 20, 1939            APPROVED
                                      OPINION
/a/ Gerald C . Mann                   COMMITTEE
ATTORIEY OENERAL OF TEXAS